Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Meyer US 5218529” in view of “Cabib US 5991028”. 
	As to claim 1, Meyer teaches “A computer-implemented method of identifying molecular parameters in a complex mixture (Col. 1, Line 15 teaches “This invention relates to the use of neural networks to analyze and identify particular materials by recognizing patterns in spectra that are characteristic of such materials. The invention has particular utility in analyzing and identifying complex organic molecules”), the method comprising: receiving a set of combined transition frequencies or an image of a spectrum corresponding to the complex mixture (Col. 21, Lines 26-29 teaches “identify complex carbohydrate molecules from their spectra, show the principles that allow such identification of any material or structure from which a spectrum or spectra can be obtained”; i.e., a spectral line is a dark or bright line in an otherwise uniform and continuous spectrum, resulting from an excess or deficiency of photons in a narrow frequency range, compared with the nearby frequencies. Transition frequency refers to a characteristic of spectral lines, and Figure 2 show images of a spectrum or a set of combined transition frequencies), analyzing the set of combined transition frequencies or the image using a first trained artificial neural network to generate a plurality of separated transition frequency sets, and for each set of separated transition frequencies in the plurality of separated transition frequency sets (Col. 1, Lines 11-14 teaches “the use of neural networks to analyze and identify particular materials by recognizing patterns in spectra that are characteristic of such materials”; Col. 5, Lines 53-58; Col. 14, Lines 43-49 teaches “the mass spectra of PMAA derivatives of xylitol, arabinitol, rhamnitol and fucitol (see FIGS. 8 and 9) were used to test the ability of an artificial neural network to recognize the mass spectra obtained by combined GC-MS. An HP 5890 gas chromatograph with a 5970 mass selective detector was used for separation and quantitation of the compounds”; i.e., Transition frequency refers to a characteristic of spectral lines. Figures 9A-9B show plurality of spectra of structures from Figure 8, and a plurality of spectra or separated transition frequency sets were generated and displayed in Figure 9), analyzing the set of separated transition frequencies, and generate a set of estimated spectral parameters (Col. 5, Lines 24-34 teaches “the same architecture shows promise in predicting, from amino acid sequences, the secondary structure of proteins. Only a small amount of experimental work has been published demonstrating the utility of neural networks in natural product chemistry. Several attempts have been made to utilize neural networks to resolve 3-D structural patterns of proteins from their amino acid sequences. Networks have been designed that can predict with up to 79% accuracy the secondary structure of peptides from knowledge of their amino acid sequences”; Col. 18, Lines 32-37 teaches “generate information that is useful to indicate and identify materials whose spectra have not been included in the training set, by indicating close relatives of the material. For example, referring to FIG. 11”; i.e., image of spectra of structures or a characteristic of spectral lines were analyzed, and separated transition frequency sets which are estimated transition frequencies were generated); and identifying a set of molecular parameters corresponding to the set of separated transition frequencies, a set of molecular geometries corresponding to the set of separated transition frequencies, and/or a set of chemical species corresponding to the set of separated transition frequencies (Col. 1, Lines 11-15 teaches “the use of neural networks to analyze and identify particular materials by recognizing patterns in spectra that are characteristic of such materials”; Col. 8, Lines 36-41 teaches “FIG. 8 shows structures of 22 partially methylated alditol acetates which were identified by neural networks according to the present invention as discussed in Example III. FIGS. 9A-9B shows selected mass spectra of structures 21 and 29 shown in FIG. 8”; i.e., Transition frequency refers to a characteristic of spectral lines, and Figure 9 show images of a spectrum or a set of combined transition frequencies and a set of chemical species corresponding to the set of separated transition frequencies).”
	Meyer does not explicitly teach “analyzing the set of separated transition frequencies using a second trained artificial neural network”.
Cabib teaches “analyzing the set of separated transition frequencies using a 
second trained artificial neural network (Figure 4; i.e., transition frequency refers to a characteristic of spectral lines, and Figure 4 shows an image of a spectrum or a set of seperated transition frequencies; Col. 2, Lines12-14 teaches “The analysis software includes all of the software and mathematical algorithms necessary to analyze and display important results”; Col. 10, Lines 16-17 teaches “a second trained neural network algorithm which associates abundance histogram s with cell classes”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer in view of Cabib, analyzing a set of separated transition frequencies using a second trained artificial neural network to generate a set of estimated spectral parameters so that spectrally resolved morphometric classification images can be used for classification and grading of neoplasm to obtain a more accurate classification (Cabib, Col. 10, Lines 26-30).


As to claim 6, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 1.
	Meyer teaches “the first trained artificial neural network is trained by analyzing a data set including one or more pair of combined spectra and separated spectra (Col. 11, Lines 53-58 teaches “Three spectral regions from 1.15-1.34 ppm, 3.23–4.68 ppm and from 4.90-5.37 ppm covering all the signals in the H-NMR spectra of structures 1-13 as
shown in FIG. 4 were extracted from the spectra and combined into patterns that were presented to the input neurons of the neural network (see FIG. 6)”; Col. 14, Lines 44-50 teaches “the mass spectra of PMAA derivatives of xylitol, arabinitol, rhamnitol and fucitol (see FIGS. 8 and 9) were used to test the ability of an artificial neural
network to recognize the mass spectra obtained by combined GC-MS. An HP 5890 gas chromatograph with a 5970 mass selective detector was used for separation and quantitation of the compounds”).”

As to claim 7, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 1.
Meyer teaches “generating a visual plot of at least one of (a) the plurality of 
separated transition frequency sets (Col. 11, Lines 15-21 teaches “Complex oligosaccharides were analyzed using a large neural network. For purposes of this discussion, complex 1H-NMR spectra are defined as having only a small percentage of the signals separated into individually resolved NMR multiplets, i.e. most of the signals in the spectra are contained in a region of strong overlap, called the hump region (see FIG. 5)”), (b) the set of estimated spectral parameters, or (c) the set of molecular parameters (Col. 1, Lines 13-15 teaches “analyzing and identifying complex organic molecules, such as, for instance, complex carbohydrate”; Col. 18, Lines 32-40 teaches “generate information that is useful to indicate and identify materials whose spectra have not been included in the training set, by indicating close relatives of the material. For example, referring to FIG. 11, presenting the spectrum of the mixture of the molecules T1 and T2 shown at the bottom of that figure to the neural network described in Example 2 above, yielded partial activation (activation levels between 0.2
and 0.8) of compounds 2, 3, 4, 6a and 6b).”

As to claim 8, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 7.
	Meyer does not explicitly teach “generating a visual plot includes generating a color coding”.
Cabib teaches “generating a visual plot includes generating a color coding 
(Figure 4; Col. 17, Lines 40-41 teaches “it is possible to display a conventional RGB color image”; Table 2).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer in view of Cabib, generating a visual plot will include generating a color coding so that it will improve visualization of reference spectra used for classification (Cabib, Col. 29, Lines 16-20).

As to claim 9, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 1.
	Meyer teaches “identifying a set of molecular parameters corresponding to the set of separated transition frequencies includes identifying a set of molecular Col. 5, Lines 24-34 teaches “the same architecture shows promise in predicting, from amino acid sequences, the secondary structure of proteins. Only a small amount of experimental work has been published demonstrating the utility of neural networks in natural product chemistry. Several attempts have been made to utilize neural networks to resolve 3-D structural patterns of proteins from their amino acid sequences. Networks have been designed that can predict with up to 79% accuracy the secondary structure of peptides from knowledge of their amino acid sequences”; Col. 5, Lines 49-52).”

	As to claim 10, Meyer teaches “A complex mixture molecular parameter identification system (Col. 1, Line 15 teaches “identifying complex organic molecules”), comprising: measuring a sample to produce a set of combined transition frequencies corresponding to the complex mixture (Col. 21, Lines 26-29 teaches “identify complex carbohydrate molecules from their spectra, show the principles that allow such identification of any material or structure from which a spectrum or spectra can be obtained”; i.e., a spectral line is a dark or bright line in an otherwise uniform and continuous spectrum, resulting from an excess or deficiency of photons in a narrow frequency range, compared with the nearby frequencies. Transition frequency refers to a characteristic of spectral lines, and Figure 2 show images of a spectrum or a set of combined transition frequencies), a user interface via which a user may interact with Col. 1, Lines 14-16 teaches “analyzing and identifying complex organic molecules, such as, for instance, complex carbohydrate”; Col. 3, Lines 14-17 teaches “these may be physical, electronic connections, or they may be embodied in software, as may be the neurons themselves, which software operates on conventional digital computers”); and a spectrum analysis application comprising a set of computer-executable instructions stored on one or more memories, wherein the set of computer-executable instructions, when executed by the one or more processors, cause the complex mixture molecular parameter identification system (Col. 1, Lines 14-16; “software”, Col. 21, Line 34; Col. 14, Lines 50-52 teaches “The spectra were recorded and stored on an HP 9000 series 200 workstation”; i.e., a HP 9000 system has memories, software, processors) to: retrieve, a set of combined transition frequencies (Col. 21, Lines 26-29 teaches “identify complex carbohydrate molecules from their spectra, show the principles that allow such identification of any material or structure from which a spectrum or spectra can be obtained”; i.e., transition frequency refers to a characteristic of spectral lines, and Figure 2 show images of a spectrum or a set of combined transition frequencies), and analyze the set of combined transition frequencies to generate a set of disentangled sets of transition frequencies by analyzing the set of combined transition frequencies using a first trained artificial neural network (Col. 1, Lines 11-14 teaches “the use of neural networks to analyze and identify particular materials by recognizing patterns in spectra that are characteristic of such materials”; Col. 5, Lines 53-58; Col. 14, Lines 43-49 teaches “the mass spectra of PMAA derivatives of xylitol, arabinitol, rhamnitol and fucitol (see FIGS. 8 and 9) were used to test the ability of an artificial neural network to recognize the mass spectra obtained by combined GC-MS. An HP 5890 gas chromatograph with a 5970 mass selective detector was used for separation and quantitation of the compounds” i.e., Transition frequency refers to a characteristic of spectral lines. Figures 9A-9B show plurality of spectra of structures from Figure 8, and a plurality of spectra or separated transition frequency sets were generated and displayed in Figure 9).” 
	Meyer does not explicitly teach “sensor”.
Cabib teaches “sensor (“sensors”, Col. 2; Line 22; “detector”, Col. 24, Line 67).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer in view of Cabib, measuring a sample with a sensor to produce a set of combined transition frequencies corresponding to the complex mixture so that spectrally resolved morphometric classification images can be used for classification and grading of neoplasm to obtain a more accurate classification (Cabib, Col. 10, Lines 26-30).
As to claim 11, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 10.
	Meyer teaches “the spectrum analysis application includes further instructions that, when executed by the one or more processors, cause the complex mixture molecular parameter identification system to (Col. 1, Line 15 teaches “identifying complex organic molecules”; Col. 1, Lines 14-16; Col. 14, Lines 50-52; i.e., a HP 9000 system has software and processors): identify a Hamiltonian type corresponding to at least one of the set of disentangled sets of transition frequencies (Col. 1, Lines 11-14 teaches “the use of neural networks to analyze and identify particular materials by recognizing patterns in spectra that are characteristic of such materials”; Col. 8, Lines 36-41; i.e., a Hamiltonian type transition frequencies corresponding to the set of observed transition frequencies. Image of mass spectra of structures or a characteristic of spectral lines (Figure 9) were analyzed, and identify transition frequency sets which corresponds to disentangled transition frequencies), select, based on the identified Hamiltonian type,  and generate a set of molecular parameters by analyzing the at least one of the set of disentangled sets of transition frequencies (Col. 1, Lines 11-15; Col. 8, Lines 36-41; i.e., a Hamiltonian type transition frequencies corresponding to the set of observed transition frequencies. Image of mass spectra of structures or a characteristic of spectral lines (Figure 9) were analyzed, and identify transition frequency sets which corresponds to disentangled transition frequencies).”
	Meyer does not explicitly teach “a second artificial neural network”, and a third “trained artificial neural network”.
Figure 4; i.e., transition 
frequency refers to a characteristic of spectral lines, and Figure 4 shows an image of a spectrum or a set of separated transition frequencies; Col. 10, Lines 16-17 teaches “a second trained neural network algorithm which associates abundance histogram s with cell classes”; a third “trained artificial neural network” (Col. 32, Line 28 teaches “concerning neural networks”; i.e., Cabib’s system discloses at least two trained artificial neural networks, and it would be obvious to a person skill in the art to add another trained neural network to identify Hamiltonia type transition frequencies, as needed. By adding additional trained neural networks, each neural network can be trained differently to analyze different spectral parameters or transition frequencies respectively).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer in view of Cabib, identifying a Hamiltonian type corresponding to a disentangled sets of transition frequencies using a second trained artificial neural network, and generate a set of molecular parameters by analyzing a disentangled sets of transition frequencies using
a third trained artificial neural network so that spectrally resolved morphometric classification images can be used for classification and grading of neoplasm to obtain a more accurate classification (Cabib, Col. 10, Lines 26-30). 


limitations as discussed in Claim 10.
Meyer teaches “wherein the set of computer-executable instructions, when 
executed by the one or more processors (Col. 1, Lines 14-16; “software”, Col. 21, Line 34; Col. 14, Lines 50-52 teaches “The spectra were recorded and stored on an HP 9000 series 200 workstation”; i.e., a HP 9000 system has software and processors), further cause the molecular parameter identification system (Col. 1, Lines 14-16 teaches “analyzing and identifying complex organic molecules, such as, for instance, complex carbohydrate”) to: display, in the user interface, a plot of one or both of (i) the estimated spectral parameters, and (ii) the set of molecular parameters (Col. 18, Lines 32-40 teaches “generate information that is useful to indicate and identify materials whose spectra have not been included in the training set, by indicating close relatives of the material. For example, referring to FIG. 11, presenting the spectrum of the mixture of the molecules T1 and T2 shown at the bottom of that figure to the neural network described in Example 2 above, yielded partial activation (activation levels between 0.2 and 0.8) of compounds 2, 3, 4, 6a and 6b”; Col. 3, Lines 14-17).”

As to claim 18, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 16.
Meyer teaches “the plot of one or both of the estimated spectral parameters and 
Col. 18, Lines 32-40 teaches “generate information that is useful to indicate and identify materials whose spectra have not been included in the training set, by indicating close relatives of the material. For example, referring to FIG. 11, presenting the spectrum of the mixture of the molecules T1 and T2 shown at the bottom of that figure to the neural network described in Example 2 above, yielded partial activation (activation levels between 0.2 and 0.8) of compounds 2, 3, 4, 6a and 6b).”
	Meyer does not explicitly teach “the plot is a color-coded”.
Cabib teaches “the plot is a color-coded (Figure 4; Col. 17, Lines 40-41 teaches “it 
is possible to display a conventional RGB color image”; Table 2).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer in view of Cabib, 
so that the plot of one or both of the estimated spectral parameters and the set of molecular parameters will be color-coded. As a result, it will improve visualization of reference spectra used for classification (Cabib, Col. 29, Lines 16-20).

	As to claim 19, Meyer teaches “A non-transitory computer readable medium containing program instructions that when executed, cause a computer (“software”, Col. 21, Line 34; “an IBM PC”, Col. 9, Line 57) to: receive a set of combined transition frequencies corresponding to a complex mixture (Col. 21, Lines 26-29 teaches “identify complex carbohydrate molecules from their spectra, show the principles that allow such identification of any material or structure from which a spectrum or spectra can be obtained”; i.e., a spectral line is a dark or bright line in an otherwise uniform and continuous spectrum, resulting from an excess or deficiency of photons in a narrow frequency range, compared with the nearby frequencies. Transition frequency refers to a characteristic of spectral lines, and Figure 2 show images of a spectrum or a set of combined transition frequencies), analyze the set of combined transition frequencies using a first trained artificial neural network to generate a plurality of separated transition frequency sets (Col. 1, Lines 11-14 teaches “the use of neural networks to analyze and identify particular materials by recognizing patterns in spectra that are characteristic of such materials”; Col. 5, Lines 53-58; Col. 14, Lines 43-49 teaches “the mass spectra of PMAA derivatives of xylitol, arabinitol, rhamnitol and fucitol (see FIGS. 8 and 9) were used to test the ability of an artificial neural network to recognize the mass spectra obtained by combined GC-MS. An HP 5890 gas chromatograph with a 5970 mass selective detector was used for separation and quantitation of the compounds”; i.e., image of mass spectra of structures or a characteristic of spectral lines were analyzed, and separated transition frequency sets were generated), and for each set of separated transition frequencies in the plurality of separated transition frequency sets, analyze the set of separated transition frequencies using a trained artificial neural network to generate a set of estimated spectral parameters (Col. 5, Lines 24-34 teaches “the same architecture shows promise in predicting, from amino acid sequences, the secondary structure of proteins. Only a small amount of experimental work has been published demonstrating the utility of neural networks in natural product chemistry. Several attempts have been made to utilize neural networks to resolve 3-D structural patterns of proteins from their amino acid sequences. Networks have been designed that can predict with up to 79% accuracy the secondary structure of peptides from knowledge of their amino acid sequences”; Col. 5, Lines 49-52), and based on the set of estimated spectral parameters, identify a set of molecular parameters corresponding to the set of separated transition frequencies (Col. 1, Lines 11-15 teaches “the use of neural networks to analyze and identify particular materials by recognizing patterns in spectra that are characteristic of such materials”; Col. 8, Lines 36-41 teaches “FIG. 8 shows structures of 22 partially methylated alditol acetates which were identified by neural networks according to the present invention as discussed in Example III. FIGS. 9A-9B shows selected mass spectra of structures 21 and 29 shown in FIG. 8”; i.e., Transition frequency refers to a characteristic of spectral lines, and Figure 9 show images of a spectrum or a set of combined transition frequencies and a set of chemical species corresponding to the set of separated transition frequencies).”
	Meyer does not explicitly teach “analyze the set of separated transition frequencies using a second trained artificial neural network”.

second trained artificial neural network (Figure 4; i.e., transition frequency refers to a characteristic of spectral lines, and Figure 4 shows an image of a spectrum or a set of seperated transition frequencies; Col. 2, Lines12-14 teaches “The analysis software includes all of the software and mathematical algorithms necessary to analyze and display important results”; Col. 10, Lines 16-17 teaches “a second trained neural network algorithm which associates abundance histogram s with cell classes”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer in view of Cabib, analyzing a set of separated transition frequencies using a second trained artificial neural network to generate a set of estimated spectral parameters so that spectrally resolved morphometric classification images can be used for classification and grading of neoplasm to obtain a more accurate classification (Cabib, Col. 10, Lines 26-30).

As to claim 20, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 19.
Meyer teaches “generating a visual plot of at least one of (a) the plurality of 
separated transition frequency sets (Col. 11, Lines 15-21 teaches “Complex oligosaccharides were analyzed using a large neural network. For purposes of this discussion, complex 1H-NMR spectra are defined as having only a small percentage of the signals separated into individually resolved NMR multiplets, i.e. most of the signals in the spectra are contained in a region of strong overlap, called the hump region (see FIG. 5)”), (b) the set of estimated spectral parameters, or (c) the set of molecular parameters (Col. 1, Lines 13-15 teaches “analyzing and identifying complex organic molecules, such as, for instance, complex carbohydrate”; Col. 18, Lines 32-40 teaches “generate information that is useful to indicate and identify materials whose spectra have not been included in the training set, by indicating close relatives of the material. For example, referring to FIG. 11, presenting the spectrum of the mixture of the molecules T1 and T2 shown at the bottom of that figure to the neural network described in Example 2 above, yielded partial activation (activation levels between 0.2
and 0.8) of compounds 2, 3, 4, 6a and 6b).”

	Claims 3-5, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Meyer US 5218529” in view of “Cabib US 5991028”, in further view of “Frey US 20180165412”. 
As to claim 3, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 1.
	Meyer teaches “the first trained artificial neural network (Abstract teaches “The network is first trained according to a predetermined training process”; Col. 1, Lines 11-14).”

	Frey teaches “artificial neural network is a convolutional neural network ([0082] teaches “The MPNN may be configured in different ways such as to use a discriminative neural network, a convolutional neural network”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer and Cabib in view of Frey,
so that the first trained artificial neural network will be a convolutional neural network, and as a result, cost effective and accurate analysis of variants and their impact on molecular phenotypes can be provided.

As to claim 4, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 1.
	Meyer teaches “the first trained artificial neural network (Abstract teaches “The network is first trained according to a predetermined training process”; Col. 1, Lines 11-14).”
	The combination of Meyer and Cabib does not explicitly teach “artificial neural network is a recurrent neural network”.
	Frey teaches “artificial neural network is a recurrent neural network ([0082] teaches “The MPNN may be configured in different ways such as to use a discriminative neural network, a convolutional neural network, an autoencoder, a multi-task neural network, a recurrent neural network”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer and Cabib in view of Frey,
so that the first trained artificial neural network will be a recurrent neural network, and as a result, cost effective and accurate analysis of variants and their impact on molecular phenotypes can be provided.

As to claim 5, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 4.
	Meyer teaches “neural network (Col. 1, Lines 11-14 teaches “the use of neural networks to analyze and identify particular materials by recognizing patterns in spectra that are characteristic of such materials”).”
	The combination of Meyer and Cabib does not explicitly teach “the recurrent neural network includes one or more long short-term memory layers”.
	Frey teaches “the recurrent neural network includes one or more long short-term memory layers ([0046] teaches “flash memory or other memory technology”; [0082] teaches “The MPNN may be configured in different ways such as to use a discriminative neural network, a convolutional neural network, an autoencoder, a multi-task neural network, a recurrent neural network, a long short-term memory neural network”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer and Cabib in view of Frey,
so that the recurrent neural network will include one or more long short-term memory layers, and as a result, cost effective and accurate analysis of variants and their impact on molecular phenotypes can be provided.

As to claim 13, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 10.
	Meyer teaches “the first trained artificial neural network (Abstract teaches “The network is first trained according to a predetermined training process”; Col. 1, Lines 11-14).”
	The combination of Meyer and Cabib does not explicitly teach “artificial neural network is a convolutional neural network”.
	Frey teaches “artificial neural network is a convolutional neural network ([0082] teaches “The MPNN may be configured in different ways such as to use a discriminative neural network, a convolutional neural network”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer and Cabib in view of Frey,


As to claim 14, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 10.
	Meyer teaches “the first trained artificial neural network (Abstract teaches “The network is first trained according to a predetermined training process”; Col. 1, Lines 11-14).”
	The combination of Meyer and Cabib does not explicitly teach “artificial neural network is a recurrent neural network”.
	Frey teaches “artificial neural network is a recurrent neural network ([0082] teaches “The MPNN may be configured in different ways such as to use a discriminative neural network, a convolutional neural network, an autoencoder, a multi-task neural network, a recurrent neural network”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer and Cabib in view of Frey,
so that the first trained artificial neural network will be a recurrent neural network, and as a result, cost effective and accurate analysis of variants and their impact on molecular phenotypes can be provided.

As to claim 15, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 14.
	Meyer teaches “neural network (Col. 1, Lines 11-14 teaches “the use of neural networks to analyze and identify particular materials by recognizing patterns in spectra that are characteristic of such materials”).”
	The combination of Meyer and Cabib does not explicitly teach “the recurrent neural network includes one or more long short-term memory layers”.
	Frey teaches “the recurrent neural network includes one or more long short-term memory layers ([0046] teaches “flash memory or other memory technology”; [0082] teaches “The MPNN may be configured in different ways such as to use a discriminative neural network, a convolutional neural network, an autoencoder, a multi-task neural network, a recurrent neural network, a long short-term memory neural network”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer and Cabib in view of Frey,
so that the recurrent neural network will include one or more long short-term memory layers, and as a result, cost effective and accurate analysis of variants and their impact on molecular phenotypes can be provided.


limitations as discussed in Claim 10.
	Meyer teaches “neural network (Col. 1, Lines 11-14 teaches “the use of neural networks to analyze and identify particular materials by recognizing patterns in spectra that are characteristic of such materials”).”
	Meyer does not explicitly teach “the second trained artificial neural network is a classification artificial neural network”, and “the third trained artificial neural network”.
Cabib teaches “the second trained artificial neural network is a classification 
artificial neural network (Col. 10, Lines 13-17 teaches “the abundance histogram serves for the classification of the at least one cell into the cell class of step (d) via a second trained neural network algorithm which associates abundance histogram s with cell classes”; i.e., Cabib’s second trained neural network algorithm perform classification of one cell into cell classes); and a third “trained artificial neural network” (Col. 32, Line 28 teaches “concerning neural networks”; i.e., Cabib’s system discloses at least two trained artificial neural networks, and it would be obvious to a person skill in the art to add another trained neural network to identify Hamiltonia type transition frequencies, as needed).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer in view of Cabib, 

	The combination of Meyer and Cabib does not explicitly teach “a regression arificial neural network”.
	Frey teaches “a regression artificial neural network ([0082] teaches “The MPNN may be configured in different ways such as to use a discriminative neural network, a convolutional neural network, an autoencoder, a multi-task neural network, a recurrent neural network, a long short-term memory neural network”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer and Cabib in view of Frey,
so that a third artificial neural network will be a regression artificial neural network, and as a result, cost effective and accurate analysis of variants and their impact on molecular phenotypes can be provided.

	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Meyer US 5218529” in view of “Cabib US 5991028”, in further view of “Gibson US 5548217”. 
As to claim 2, the combination of Meyer and Cabib teaches the claimed 

	Meyer teaches “receiving the set of combined transition frequencies corresponding to the complex mixture includes receiving the set of combined transition frequencies (Col. 21, Lines 26-29 teaches “identify complex carbohydrate molecules from their spectra, show the principles that allow such identification of any material or structure from which a spectrum or spectra can be obtained”; i.e., transition frequency refers to a characteristic of spectral lines, and Figure 2 show images of a spectrum or a set of combined transition frequencies).”
	The combination of Meyer and Cabib does not explicitly teach “a rotational spectrometer”.
	Gibson teaches “a rotational spectrometer (Col. 6, Lines 26-28 teaches “FIG. 1 illustrates a microwave molecular rotational spectrometer for detecting the presence and concentration level of Ethylene Oxide and other gases”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer and Cabib in view of Gibson, receiving a set of combined transition frequencies from a rotational spectrometer so that a microwave cavity spectrometer with a wide frequency range which is capable of being a general purpose analytical spectrometer can be developed and greatly improve versatility of the spectrometer operation (Gibson, Col. 10, Lines 46-52).

As to claim 12, the combination of Meyer and Cabib teaches the claimed 
limitations as discussed in Claim 10.
	Meyer teaches “the sensor composes at least one of spectrometer (“spectrometer”, Col. 24, Line 42).”
	The combination of Meyer and Cabib does not explicitly teach “the sensor composes at least one of (i) a microwave rotational spectrometer, (ii) a millimeter-wave rotational spectrometer, (iii) a terahertz rotational spectrometer, or (iv) another spectrometer capable of obtaining a rotational or rotationally resolved spectrum”.
	Gibson teaches “the sensor composes at least one of (i) a microwave rotational spectrometer, (ii) a millimeter-wave rotational spectrometer, (iii) a terahertz rotational spectrometer, or (iv) another spectrometer capable of obtaining a rotational or rotationally resolved spectrum (Col. 6, Lines 26-28 teaches “FIG. 1 illustrates a microwave molecular rotational spectrometer for detecting the presence and concentration level of Ethylene Oxide and other gases”; “gas sensor”, Col. 7, Line 49).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Meyer and Cabib in view of Gibson, so that a sensor will compose at least one microwave rotational spectrometer. As a result, a microwave cavity spectrometer with a wide frequency range which is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Engel US 5761383” teaches “An adaptive filtering neural network classifier for 
classifying input signals, includes a neural network and one or more adaptive filters for receiving input analog signals to be classified and generates inputs for the classifier. The neural network processes each digital signal to generate therefrom a plurality of weighted output signals in accordance with the type of network implemented. One of the weighted output signals represents a class for the input signal, and an error signal representing a difference between the weighted output signals and a predetermined desired output is also generated by the network. A control device responsive to the error signal generates a further set of operating filter parameters for input to each of the adaptive filters to change the operating response thereof and minimize the error signal”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863